Citation Nr: 1438311	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The appellant had active service from January 2005 to October 2009, and had six months of prior active duty training in the Navy Reserves from April to October 2004.  The appellant's active service included a Special Court-Martial for making false statements with intent to deceive and theft (larceny) of $25, 131.83, under Articles 107 and 121, respectively, of the Uniform Code of Military Justice (UCMJ) and received a Bad Conduct discharge.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a November 2009 administrative decision by the RO Education Center in Muskogee, Oklahoma which denied the appellant's claim for Post-9/11 GI Bill education benefits.  The Board remanded the appeal for additional development in December 2012.  


FINDING OF FACT

The appellant's Bad Conduct discharge from active service is a bar to receipt of educational assistance under Chapter 33.  


CONCLUSION OF LAW

The criteria for entitlement to education assistance under Chapter 33 of the Post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3322 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9010, 21.9520 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2013). The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2013).  

As will be explained below, however, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating her claim.  See 38 U.S.C.A. § 5103A; Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2002).  Threshold requirements for Chapter 33 educational assistance include that the individual had active duty service after September 10, 2001, meets certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2013).  

As it applies to the facts in this case, to be eligible for Chapter 33 educational assistance, the appellant must have served a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, is discharged from service with an honorable discharge.  38 C.F.R. § 21.9520(a)(2).  

In this case, the appellant contends he had more than 90 days of active service from 2005 to 2009, and believes that he is entitled to receipt of educational assistance under Chapter 33 of the Post-9/11 GI bill.  

This case was previously remanded by the Board in December 2012, to ensure that all of the appellant's service records were associated with the claims file.  In particular, the Board noted that the evidence of record showed that there had been an official request for correction of the appellant's Navy records in November 2005.  However, the document did not indicate the nature of the requested correction or the final disposition.  The Board noted that an honorable discharge or a discharge under honorable conditions issued by a board for correction of records is final and conclusive on VA, and would set aside any prior bar to benefits imposed under 38 C.F.R. § 3.12(c) or (d).  Given the absence of the potentially relevant evidence, the Board remanded the appeal to obtain all of the appellant's records.  All pertinent records have now been associated with the claims file and the appeal is ready for appellate review.  

Historically, the appellant enlisted in the regular Navy in January 2005, after serving six months of ACDUTRA service in the Navy Reserves from April to October 2004.  The record indicated that shortly after enlistment, the appellant wanted to enroll in the educational program under the Montgomery GI Bill Act of 1984 (MGIB), which required cancellation of an earlier application he executed in April 2004, while in the Navy Reserves.  After exhausting all administrative remedies to nullify his earlier application, the appellant sought correction of his Navy records through the Board of Correction of Navy Records (BCNR).  (See November 2005 letter from the Chairman of BCNR).  

In January 2006, the appellant's request was approved by the Commander, Navy Personnel Command, and his April 2004 application for educational benefits (DD Form 2366) was rendered null and void.  The  appellant then filed a new application under the MGIB.  (See DD Form 2366, dated December 15, 2005).  Parenthetically, the application included a section titled, "Statement of Understanding for All Eligible Members" and described the parameters for receiving educational benefits, which included that the service member "must receive an HONORABLE discharge" from service to establish entitlement to MGIB.  "This DOES NOT include "under honorable conditions."  

The service records showed that the appellant was subsequently convicted by Special Court-Martial of making false statements with intent to deceive and theft (larceny) of $25, 131.83, under Articles 107 and 121 of UCMJ, respectively, and was given a Bad Conduct discharge in October 2009.  The appellant's DD 214 showed that his entire period of active service was characterized as Bad Conduct.  

In this case, the Board's question concerning the nature of the request for correction of Naval records has been resolved.  The evidence obtained on remand showed that the correction request pertained to the appellant's desire to void an earlier election for educational benefits executed when he was in the Navy reserves, and to enroll under the MGIB Act of 1984.  However, because the appellant did not receive an honorable discharge for his only period of active service, he is not eligible for educational assistance under Chapter 33.  

Service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release and VA does not have the authority to alter these findings.  Should the appellant wish to challenge the character of his discharge, his sole recourse is with the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376 (2000); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, the claim is denied.  



ORDER

Entitlement to education benefits under the provisions of the Post-9/11 GI Bill is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


